



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Bourdon, 2013
    ONCA 86

DATE: 20130212

DOCKET: C53397

Laskin, Rouleau and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

René Ronald Bourdon

Appellant

René Ronald Bourdon, acting in person

Gerald Chan, acting as duty counsel

Michal Fairburn, for the respondent

Heard: February 7, 2013

On appeal from the conviction entered on August 23, 2010
    by Justice James R.H. Turnbull of the Superior Court of Justice, sitting without
    a jury.

APPEAL BOOK ENDORSEMENT

[1]

Duty counsel argued two grounds of appeal:

1.  The search
    of the computer bag violated s. 8 of the
Charter
because it was not
    covered by the warrant.

2.  The search
    of the contents of the computer also violated s. 8 because it was based on an
    overly broad warrant.

[2]

On the first ground, the trial judge found that the search of the bag
    was incidental to the search of the computer.  We are inclined to agree with
    the trial judges finding.  However, as the Crown pointed out, this issue need
    not be resolved because everything on the DVD in the computer bag was also
    found on the computer.

[3]

Thus, this appeal turns on the second ground argued by duty counsel 
    whether the search of the computer was based on an overly broad warrant.  In
    our view, the warrant was not overly broad.

[4]

The warrant was based on an ITO that alleged a breach of a specific
    condition of the LTSO, namely that the appellant not have any access to the
    internet or possess any computer that had internet capability.  Thus, the
    parole authorities sought a warrant to search for breaches of the LTSO, and
    attached that certificate to the ITO.

[5]

The warrant that was issued was therefore not overly broad because it
    was anchored in the specific conditions of the LTSO.  We add that the computer
    would only reasonably yield information about some of these conditions.

[6]

Accordingly, we are satisfied that there was no breach of s. 8 of the
Charter
. 
    The appeal against conviction is dismissed.


